Smith, J.,
delivered the opinion of the court.
The bill of complaint is not open to objection on the ground of multifariousness. Among our numerous decisions dealing with this subject, we will refer specially only to Butler v. Spann, 27 Miss. 234; Garrett v. Railroad Co., Freem. Ch., 70; Wright v. Shelton, Smedes & M. Ch., 399; Waller v. Shannon, 53 Miss. 500.
Since, under our statute (section 2517 of the present Code), all of the disabilities of coverture have been removed, a married woman may lawfully enter into a partnership with her husband. We can add nothing to what was said on this subject by this court iu Toof v. Brewer, 3 South. 571. In that case the court was dealing with a partnership existing between husband and wife in the state of Arkansas; consequently the case has not been officially reported. We now direct that same be officially reported. See, also, Hoaglin v. Henderson, 119 Iowa, *610720, 94 N. W. 247, 61 L. R. A. 756, 97 Am. St. Rep. 335; Suau v. Caffe, 122 N. Y. 308, 25 N. E. 488, 9 L. R. A. 593; Burney v. Savannah Gro. Co., 98 Ga. 711, 25 S. E. 915, 58 Am. St. Rep. 342; Ellis v. Mills, 99 Ga. 490, 27 S. E. 640; Visard v. Moody, 119 Ga. 918, 47 S. E. 348; Morrison v. Dickey, 122 Ga. 353, 50 S. E. 175, 69 L. R. A. 87; Belser v. Tuscumbia Banking Co., 105 Ala. 514, 17 South. 40; Schlapback v. Long, 90 Ala. 525, 8 South. 113; Lane v. Bishop, 65 Vt. 575, 27 Atl. 499; Bernard & L. Mfg. Co. v. Packard, 64 Fed. 309, 12 C. C. A. 123; In re Kinkead, 3 Biss. 405, Fed. Cas. No. 7824.
We have not considered the fifth and sixth grounds of demurrer, for the reason that same do not go to the whole bill, and consequently can have no place in a general demurrer.
There is no merit in the other matter complained of.

Affirmed and remanded.